Belgium echoes the congratulations that have been 
extended to Mr. Miguel d’Escoto Brockmann on his 
election as President of the General Assembly at its 
sixty-third session, and wishes him every success. 
 During the past year, the international community 
has faced unprecedented challenges. As we gather here 
in New York, a major crisis of confidence is shaking 
the financial markets. This has an impact, of course, on 
the world economy. The spectre of a global recession 
has been added to the already onerous challenges that 
have arisen in recent times, such as the food crisis, the 
 A/63/PV.13
 
15 08-53122 
 
spike in energy prices, global warming, terrorism and 
the danger of nuclear proliferation. 
 In addition, our world is changing and becoming 
increasingly multipolar. In that regard, 8 August 2008 
will remain symbolic: the very day on which China 
offered us the unique spectacle of the opening of the 
Olympic Games, Russia and Georgia were colliding in 
a conflict with harmful repercussions for peace on the 
European continent. The very foundations of the 
balance that had existed since the 1990s seemed to be 
called into question. This uncertain situation has far-
reaching consequences for international organizations. 
 We could imagine that, in the face of these 
enormous challenges, all the world’s countries would 
come together to combat them jointly. Unfortunately, 
that is hardly what is happening. Belgium believes that 
only through close cooperation and enhanced 
multilateralism will we be able to respond to these 
challenges. More than ever, whether we like it or not, 
we are in a situation of mutual dependence. Crises 
affect all of us, and the actions taken by some have an 
impact on everybody else. That is particularly true for 
the current serious financial crisis. If we can stabilize 
the financial markets in the coming few days through 
proactive measures, that will benefit not only the major 
banks and their employees, but also the entrepreneurs, 
consumers and citizens of the whole world, including 
those in the least developed countries. Those countries 
have already been heavily affected by the sharp 
increase in the prices of agricultural and energy 
products and are the least equipped to deal with a 
tightening of credit conditions.  
 Stabilizing the markets is certainly necessary, but 
it must not make us lose sight of the lessons to be 
learned from the crisis and the corresponding medium- 
and long-term measures to be taken to ensure that the 
world does not again become victim to financial 
management that at times is risky and immense 
speculation with borrowed money.  
 We are well aware that the crisis goes far beyond 
the capacity of a single country, however powerful it 
may be. Better regulation of financial markets and the 
drawing up of control regulations are essential, in 
particular with regard to short selling, hedge funds and 
structured products. That is a task that can be 
undertaken only at the international level, in close 
cooperation among the world’s economies. 
 Understand what I am saying: Belgium is 
convinced of the advantages of globalization and free 
trade. We must not forget that thanks to that 
globalization of trade, in recent decades the world has 
seen remarkable development and that hundreds of 
millions of men and women have escaped extreme 
poverty and today have a better daily life, even if the 
sharing of wealth still remains too unequal. 
 The developed countries have the duty to 
spearhead a better organization of the financial world. 
The European Union has already taken steps in that 
direction, and we welcome that. However, there 
remains much to do. Here, I make an appeal that we 
embark on that task together, with energy and 
dedication. 
 The emergence of new economies is an asset for 
the world. Ever more countries are determined to 
become players in the international system. They must 
take their due place, as the French President 
emphasized last Monday on behalf of the European 
Union (see A/63/PV.5). It is also in everyone’s interest 
to demonstrate responsibility. 
 I would like to stress today that the emerging 
economic Powers, from Brazil to India and from China 
to South Africa, have, more than we do and more than 
ever, a need for trade that is both open and fair to 
continue to develop their economies at the pace they 
deserve, without however causing imbalance in the 
pillars of international trade. Here too, we must again 
find the constructive political will necessary to restart 
the Doha trade negotiations that unfortunately failed in 
Geneva last July. 
 We all must also show ourselves to be responsible 
players, in order to try and find solutions to the 
challenges posed by the food crisis and the huge 
increase in energy prices and to combat the causes and 
effects of climate change. Those challenges we face, 
issues that are extremely complex and closely 
interlinked, are different facets of one and the same 
question, a question that is at the heart of the concerns 
of my country: that of sustainable development. None 
of us can resolve these problems alone. They call for 
solutions at the world level. It is thus crucial that we 
successfully conclude in December 2009 the 
negotiations for a global agreement on climate, as we 
pledged in Bali.  
 Nor is it by closing in upon ourselves that we 
shall reduce the huge inequalities that still characterize 
A/63/PV.13  
 
08-53122 16 
 
global development. Better distribution of the fruits of 
economic growth is a world responsibility that 
concerns us all. The Millennium Development Goals 
must remain our main guiding principle. The Follow-
up International Conference on Financing for 
Development to Review the Implementation of the 
Monterrey Consensus, which will take place in Doha at 
the end of this year, will be an important moment. The 
developed countries must do more, and I reiterate 
Belgium’s determination to achieve the objective of 
devoting 0.7 per cent of its gross domestic product to 
official development assistance by 2010.  
 However, this is a shared responsibility, which 
first and foremost falls to the Governments of the 
countries involved. That is why Belgium will continue 
to work actively in promoting the concept of good 
governance. 
 In that regard, the issue of natural resources is 
particularly important to me. It is not a matter of 
calling into question the sovereignty of any country. 
But sovereignty also carries with it responsibilities — 
indeed, responsibilities first and foremost. Natural 
resources may be a driving force of development to 
draw populations out of poverty if their exploitation is 
undertaken in a transparent way to benefit the economy 
of the country. Unfortunately, experience shows that 
frequently that is not the case and that illegal 
exploitation often fuels conflict. Therefore, we must 
work towards achieving greater transparency and 
fighting illegal exploitation. That is why Belgium 
organized last year a debate on that subject in the 
Security Council (see S/PV.5705), and why it would 
like extensive debate on natural resources during the 
current session of the General Assembly. 
 As a member of the Security Council, Belgium 
has had the opportunity to be at the heart of the 
international system. That has bolstered our conviction 
that we can meet those great challenges only through 
increased international cooperation and has further 
strengthened our determination to work for effective 
multilateralism. The key to that effectiveness is not to 
be sought only in structures and mechanisms. It lies 
also and above all in our political will to make them 
work and together to find solutions to our common 
problems. 
 Here, I note with regret a certain turning inwards, 
even a return to sovereignty-based concerns. I want to 
be clear: I have great respect for the sovereignty of 
States. That goes without saying. That is one of the 
fundamental principles upon which our international 
system is founded. However, being a sovereign State 
also means that a State must shoulder its 
responsibilities in the international community, even 
more so with regard to its own population. Being a 
sovereign State does not mean that it can neglect the 
needs of its citizens in terms of development, security, 
the rule of law and human rights. Sovereignty does not 
give carte blanche for conduct that is incompatible 
with the values and commitments to which we have 
subscribed within the United Nations. Sovereignty 
must be a force for good, and not an excuse for a State 
not to meet its responsibilities and to avoid its 
international and humanitarian obligations. Otherwise, 
it becomes what I would call souverainism: an abuse of 
sovereignty behind which to hide and escape its duties. 
 Too often the argument of respect for sovereignty 
prevents the international community from acting when 
the situation in a country is deteriorating before our 
eyes, resulting in the population suffering and an 
increase in serious human rights violations. The 
examples are well known and strike us all. Myanmar, 
Darfur, Zimbabwe and the eastern Congo all confront 
us with a responsibility to protect, a responsibility that 
the international community is called upon to exercise 
when a sovereign State cannot or, worse, refuses to 
assume that responsibility. That can be undertaken 
through humanitarian instruments, the civil 
administration of crises, peacekeeping or peace-
restoration missions, or, earlier on, crisis prevention. 
 In that context, I wish to speak of combating 
impunity. Belgium is convinced that there cannot be 
lasting peace without justice. That principle guides our 
foreign policy. It is achieved in the first place by 
bolstering the rule of law and justice at the national 
level before, during and after a conflict. For the gravest 
crimes, we actively support the development of 
international criminal law. This is not the time to let 
any doubts persist with regard to our active support for 
the International Criminal Court by putting forward, as 
some do, other, more regional solutions. That is 
particularly true now when the Court is preparing its 
first trial. 
 Peace and security are the responsibility of the 
international community as a whole, and it is in that 
spirit that Belgium approached its mandate in the 
Security Council, nearly two years ago: seek 
constantly, in a constructive and non-dogmatic manner, 
 A/63/PV.13
 
17 08-53122 
 
the best way to move things forward. It is particularly 
pleased with the progress in crisis management and the 
extraordinary expansion of peacekeeping operations. 
From that perspective Belgium calls for a renewal of 
the United Nations Organization Mission in the 
Democratic Republic of the Congo with a strengthened 
mandate, which is a key factor in maintaining in the 
eastern Congo the prospects for settling the crisis and 
avoiding a Somalian scenario.  
 Belgium also welcomes efforts of regional 
organizations and their collaboration with the United 
Nations. I am thinking, for instance, of the European 
Union alongside the United Nations in Chad and the 
Central African Republic.  
 We need to make further progress with regard to 
an integrated and comprehensive approach to conflict 
resolution. The establishment of the Peacebuilding 
Commission is a real step forward in that area. That is 
why Belgium has assumed the chair of the country-
specific configuration on the Central African Republic. 
Major progress has been made, but much remains to be 
done, in particular in order to better help countries 
during that delicate phase when they are emerging 
from crisis. 
 We will soon celebrate the sixtieth anniversary of 
the Universal Declaration of Human Rights. That will 
be the time for us to remember the values that it 
represents and that we all share, and to which we all 
subscribed and which we should implement for the 
benefit of our citizens and for greater well-being 
throughout the world. It is a responsibility that we must 
remember, particularly since it seems to be called into 
question at a time when we are faced with the major 
challenges that I have just described. Together and on 
the basis of our shared values, we should assume those 
responsibilities. 
 That is the real challenge. It is not through less, 
but more international cooperation and multilateralism 
that we will achieve solutions. 